Dodge, J.
(dissenting). My dissent is from the approval <of the instruction that the reasonable diligence required of public officers “means such diligence as like officers with like responsibilities usually and ordinarily employ in the discharge of their duties.” It is unfortunate, after this court has with so much industry defined the essentials of ordinary care and prescribed the approved manner of conveying that definition, even with some appearance of impatience in criti-cising trial courts for departing ever so slightly from such *115approved formulae, that we should ourselves throw into confusion and obscurity the lines so carefully drawn. The standard of ordinary care with which the jury are to compare the acts under examination is the customary conduct, under like circumstances, of the great mass of mankind, or their type, the ordinarily prudent person. Here are three essential elements — similarity of circumstances, customariness of conduct, and ordinary character of the individual. The first two are sufficiently required by the instruction before us, but not the last. “Like officers” does not require the jury to consider ordinarily careful officers for comparison, any more than the expressions “people,”. “persons,” or “men” compel comparison with ordinarily careful people, persons, or men; but each of these latter expressions has been held insufficient and prejudicially erroneous by this court. Duthie v. Washburn, 87 Wis. 231, 233, 58 N. W. 380; Nass v. Schulz, 105 Wis. 146, 150, 81 N. W. 133; Rylander v. Laursen, 124 Wis. 2, 102 N. W. 341; Dehsoy v. Milwaukee E. R. & L. Co. 110 Wis. 412, 416, 85 N. W. 973. Indeed, the opinion of the court reaffirms the necessity that the person with whose usual conduct comparison is to be made by the jury must be expressly defined as either an ordi-„ narily careful person or as typical of the great mass of mankind, but holds that the expression “usually and ordinarily employ,” appended to like officers, conveys that idea. That view is, however, expressly repudiated in three of the above-cited cases. In the Dulhie Case the condemned expression was “such care as people ordinarily use,” “which,” said Oe-TOír, J., “might be gross negligence” — as obviously it might if the “people” were grossly careless ones. Likewise it might be far in excess of ordinary care if such persons were excessively cautious ones. The conclusion of the court thus, in defiance of its own clearest declarations, is the more surprising when we notice that in every one of the many quota*116tions made apparently in its support in tbe opinion tbe vice now complained of was carefully avoided by use of tbe expression “great mass of mankind,” or “ordinarily prudent persons.”